IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NORTH CAROLINA
ASHEVILLE DIVISION

CASE NO. l : l7CV183

United States of America,

Plaintiff,
v.

REAL PROPERTY Which is physically

located at 100 Stacy Farm Road in CONSENT ORDER FOR

Neb_o, North Carolina,_and more THIRD PARTY CLAIMS
particularly described in a document at

Book 1177, Pages 551-553 in the office
of the Register of Deeds for McDoWell
County, North Carolina, and at 170 and
179 Watson Road, Nebo, North
Carolina, more particularly described in
_ a document at Book 985, Pages 468-
469, and Book 154, Pages 255-258 in
the office of the Register of Deeds for
McDoWell County, North Carolina,

Defendants.

 

THIS MATTER is before the Court pursuant to l8 U.S.C. § 983(d) and
Federal Rules of Civil Procedure, Supplemental Rules for Admiralty or Maritime
Claims and Asset Forfeiture Actions, Rule G, and by consent of the United States

of America, by and through R. Andrew Murray, United States Attorney for the

l

 

 

 

Western District of North Carolina; Claimant Minnie Tate (“Claimant Tate”);
Claimant Leah P. Davis (“Claimant Davis”); and Claimant State Ernployees’
Credit Union (“Claimant SECU”)l (collectively, “Claimants”). The Government
and Claimants have consented to this Consent Order for Third Party Claims as a
final adjudication and settlement of all matters between Claimants and the
Government With regard to all of the following property identified in the

Complaint for Forfeiture In Rem:

Real property at 100 Stacy F arm Road in Nebo, North
Carolina, more particularly described in a document at
Book 1177, Pages 551-553 in the office of the Register of
Deeds for McDoWell County, North Carolina (“the Stacy
Farm Property”); and

Real properties at 1702 and 179 Watson Road, Nebo,
North Carolina, more particularly described in a
document at Book 985, Pages 468-469, and Book 154,
Pages 255-258 in the office of the Register of Deeds for
McDoWell County, North Carolina (“the Watson Road
Properties” or, separately, “the 170 Watson Road
Property” and “the 179 Watson Road Property”)

(collectively, “the Properties”).

 

l SECU has not yet filed an Answer but has provided sufficient information to the United States such that the

United States stipulates to this Court treating SECU as a claimant herein.
2 Although the 170 Watson Road Property is technically a different address from 179 Watson Road, the two are
essentially indistinguishable and the 170 Watson Road Property holds little to no value without the 179 Watson

Road Property.

 

 

The parties have STIPULATED AND AGREED and the COURT FINDS
AS F()LLOWS:

1. Claimant Davis has filed a Claim (Doc. 5) for the Stacy Farm
Road Property; Claimant Tate has filed a Claim (Doc. 6) for the 179 Watson
Road Property; and Claimant SECU has filed a Claim (Doc. 18) by virtue of
a Deed of Trust on the Stacy Farm Road Property. Counsel have discussed
the Claims, discussed related state court charges, and discussed that
Claimant Tate is elderly and in need of an affordable place to reside.
Further, counsel have discussed the need for Claimant Tate to, even if she
continues to reside at the Stacy Farrn Property, assist law enforcement in
preventing crime at the Properties. Finally, counsel have conferred on a
pending state court foreclosure action by Claimant SECU in regard to the
Stacy Farm Property. Based on that background, the Government and
Claimants enter into the agreements set forth herein.

2. Claimants stipulate and agree that the Properties are subject to

forfeiture based on the allegations set forth in the Arnended Complaint for

Forfeiture In Rem (Doc. 3)

 

 

 

3. The United States and Claimants agree that Claimant Tate may
continue to reside in and continue to own the Watson Road Properties,
provided, however, that:

a. Claimant Tate must, on or before the 100th day after entry
of this Consent Order, pay the United States 324,000 as a substitute
res for the Watson Road Properties and Claimants Tate and Davis
must consent to forfeiture of those funds herein. Claimants agree
that, if Claimant Tate fails to pay $24,000 as set forth herein, then the
United States may finally forfeit and sell herein the Watson Road
Properties, and Claimants agree to such forfeiture and sale;

b. Claimants Tate and Davis must prevent any and all
illegal activity at the Watson Road Properties and, if such activity
does occur, immediately report any and all illegal activity at the
Properties to law enforcement Claimants Tate and Davis agree that
failure to prevent and report illegal activity Will result in forfeiture of
the Watson Road Properties, regardless of whether Claimants Tate
and Davis otherwise comply with the terms set forth in this Consent

Order. Claimants Tate and Davis consent to final forfeiture of the

 

Watson Road Properties should Claimants fail to prevent and report

illegal activity thereon

4. The United States and Claimants Tate and Davis agree that
Claimant SECU has an interest in the Stacy Farms Property, the United
States agrees to dismissal of the Stacy Farms Property herein, and the United
States and Claimants Tate and Davis agree that they will not contest
foreclosure by Claimant SECU of the Stacy Farms Property provided,
however, that if SECU sells the Stacy Farms Property at a price above and
beyond the mortgage payoff, SECU will remit any remaining net proceeds
above and beyond the mortgage payoff to the United States for forfeiture
herein and Claimants consent to forfeiture of those remaining net proceeds
herein. The mortgage payoff shall be calculated to include all fees and
costs associated with the foreclosure proceeding and the Substitute Trustee’s
commission as allowed by North Carolina Statute.

5. The dismissal of the Stacy F arms Property and payment of
$24,000 or final forfeiture of the Watson Road Properties shall be in full
settlement and satisfaction of all claims by Claimants to the Properties.
Claimants understand and agree that the United States reserves the right to

terminate the forfeiture action at any time. The Government and Claimants

 

 

waive any rights to further litigate between each other in this forfeiture
action to the Properties and agree that this Consent Order for Third Party
Claims shall be in full settlement and satisfaction of all claims between
Claimants and the Government in this action to the Properties and all claims
between Claimants and the Government resulting from the incidents or
circumstances giving rise to the forfeiture of the Properties. Unless
specifically directed by an order of the Court, Claimants shall be excused

and relieved from further participation in this action.

IT Is THEREFORE oRl)ERED THAT:

1. Based upon the stipulations of the parties herein, the Stacy
Farms Property is hereby DlSl\/HSSED from this action;

,2. The Claims by Claimant Tate and Claimant Davis are hereby
stricken with prejudice;

3. Claimant Tate shall tender $24,000 to the United States on or
before the 100th day after issuance of this Consent Order. If
she does so, the United States shall tender a Proposed Order to
dismiss the the Watson Road Properties from this action. If

she fails to do so, the United States shall tender a Proposed

 

Order for final forfeiture of the Watson Road Properties in this

action.

The Government and Claimants shall bear their own costs,

including attorneys’ fees.

Signed this [C'@ day of {\/e\/e/v\ioa./ , 2018.

<§lg@¢s

~v "

Ho .MAR .R_EletGER
D sTATEs D sTRICT JUDGE

 

 

 

ON MOTION OF AND BY CONSENT OF THE PARTIES:

R. ANDREw MURRAY

U ED S TES ATT§)RNEYd(
11\/\_ "'
enjamin Bain~Creed

Assistant United States Attorney

 

MINNIE TATE

 

Minnie Tate

 

Noell Tin, Esq.
Attorney for Minnie Tate

LEAH DAVIS

 

Leah Davis

 

Sean Devereux, Esq.
Attorney for Leah Davis

STATE EMPLOYEES’ CREDIT UNION

 

Authorized Signatory

 

Phillip A. Glass, Esq.
Attorney for State Ernployees’ Credit Union

Dated: //[/Sélfg

Dated:

Dated:

Dated:

Dated:

Dated:

Dated:

 

 

 

 

 

ON MOTION OF AND BY CONSENT OF THE PARTIES:

R. ANDREW MURRAY
UNITED STATES ATTORNEY

 

Benjamin Bain-Creed
Assistant United States Attorney

MINNIE TATE

 

Minnie Tate

 

Nocll Tin, Esq.
Attorney for Minnie Tate

L ., th DAvIs '

41 »'
Le' - '

evereux,/Esq.

Attorney for Leah Davis

  
 

 

STATE EMPLOYEES’ CREDIT UNION

 

Authorized Signatory

 

Phillip A. Glass, Esq.
Attorney for State Employees’ Credit Union

 

Dated:

Dated:

Dated:

Dated: iii\€`;wl;
Dated: /'Z(J/'[ Z@{%

Dated:

Dated :

 

 

ON MOTION OF AND BY CONSENT OF THE PARTIES: _ _

R. ANDREW MURRAY

 

 

 

 

 

UNITED sTATEs ArToRNEY
Dated:
Benjamin Bain~Creed
Assistant United States Attorney
MINNIE TATE
Dated:
Minnie Tate
Dated:
Noell Tin, Esq.
Attorney for Minnie Tate
LEAH DAVIS
Dated:
Leah Davis
~ Dated:
Sean Devereux, Esq.
Attorney for Leah Davis
STATE EMPLOYEES’ CREDIT UNION
Dated:

 

Authori§iéi§:t:ry/
Dated: '[ \ l |1;7!<10 fig

Phillip"A. Glass, Esq.
Attorney for State Employees’ Credit Union

 

 

